Citation Nr: 1203467	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-25 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether there is new and material evidence to reopen a claim of entitlement to service connection for degenerative joint disease of the right ankle. 

2. Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral pes planus. 

3. Entitlement to a compensable increased rating for service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1981. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of September 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

In November 2010, the Veteran testified at the Phoenix, Arizona, RO before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board notes the issue of entitlement to service connection for degenerative joint disease of the left ankle was reopened and denied by the St. Petersburg RO in September 2008.  The Veteran appealed timely appealed this decision.   Subsequently, in May 2010, the Phoenix RO granted the appeal.  Therefore, the issue of entitlement to service connection for degenerative joint disease of the left ankle is no longer on appeal and will not be addressed.

The request to reopen the claims of entitlement to service connection for degenerative joint disease of the right ankle and bilateral pes planus are granted herein, and the merits of the claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Furthermore, the Veteran's appeal for a compensable increased rating for service connected bilateral hearing loss is REMANDED to the RO via AMC in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The RO decision of May 1999 denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the right ankle.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. Evidence received since the RO decision does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for degenerative joint disease of the right ankle, and as such, this claim is reopened.

3. The RO decision of September 1982 denied the Veteran's claim of entitlement to service connection for bilateral pes planus.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

4. Evidence received since the RO decision does relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral pes planus, and as such, this claim is reopened.


CONCLUSION OF LAW

1. The May 1999 RO decision denying service connection for degenerative joint disease of the right ankle, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. New and material evidence having been received, the claim of entitlement to service connection for degenerative joint disease of the right ankle, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3. The September 1982 RO decision denying service connection for bilateral pes planus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4. New and material evidence having been received, the claim of entitlement to service connection for bilateral pes planus, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A claim of entitlement to service connection for degenerative joint disease of the right ankle was initially denied in a May 1999 rating decision.  The RO determined that there was no current diagnosis of any right ankle disorder.  The Veteran did not appeal; accordingly, the May 1999 RO rating decision is final.  38 U.S.C.A. § 7105(c). 

Evidence submitted subsequent to the May 1999 RO decision includes several VA treatment records.  Notably, in a June 2009 note from VA physician it was reported the Veteran developed "pain in feet and ankles requiring multiple clinic visits.  Pain in feet and ankles continues to present, appears to be service-connected."  In addition, in a January 2010 VA examination, the Veteran was diagnosed with degenerative changes in the right ankle.  However, no opinion on etiology was provided.  

The Veteran also testified before the Board in November 2010 that his right ankle is just as severe as his left ankle which has been service-connected.  He has testified to continuity of symptoms which began a few years since separation.  VA treatment records dated in 2008 reflect the Veteran has been diagnosed with osteoarthritis in the ankles.  

Regarding the Veteran's appeal for entitlement to service connection for pes planus, his claim was initially denied in a September 1982 rating decision.  The RO decision determined the Veteran's pes planus existed prior to service and was not aggravated during service.  The Veteran did not appeal.   Accordingly, the September 1982 RO rating decision is final.  38 U.S.C.A. § 7105(c).

At the November 2010 hearing, the Veteran testified that three weeks after entering service, while in boot camp, he began to experience pain in his feet as they would "cramp up."  He stated he made regular appointments seeking medical treatment and was diagnosed with "fallen arches" during service.  The Veteran testified that he was unaware he had any disorders in his feet and has never experienced any problems in his feet prior to service.  He stated that after separation from service, he could no longer work as a letter carrier as the walking hurt his feet.  He stated he still experiences problems with his pes planus such as pain during walking and cramping up.  The Veteran testified he was issued orthotics from the VA medical center, which he currently uses.

The evidence presented by the Veteran in both appeals is new and material, in that it was previously not considered in the prior decision, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim, namely the existence of a disability during active duty service.  It raises a reasonable possibility of substantiating the claims.  

The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Consequently, the claims for entitlement to service connection of degenerative joint disease of the right ankle and bilateral pes planus are reopened.


ORDER

As new and material evidence has been received, the claim for entitlement to service connection for degenerative joint disease of the right ankle, is reopened and, to that extent only, the appeal is granted.

As new and material evidence has been received, the claim for entitlement to service connection for bilateral pes planus, is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R § 3.303 (2011); see also Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Service connection may also be granted for chronic disorders, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for degenerative joint disease of the right ankle

The Veteran testified before the Board in November 2010 that he injured his right ankle during service, immediately after he injured his left ankle (which is now service connected, as discussed above).  The Veteran stated he started to experienced pain and other symptoms a few years after separation and continuously since.  The Veteran testified he sought treatment for his right ankle and described his symptoms and pain equal to his service connected left ankle.

As stated above, the Veteran was afforded a VA examination January 2010 where he was diagnosed with degenerative changes in the right ankle but no opinion on etiology was provided. 

The United States Court of Appeals for Veterans Claims has held that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Based on the Veteran's testimony of a right ankle injury during service and his current condition, and as the Veteran has been service connected for a left ankle disorder, the Board finds that further development is necessary before a final determination is made.  Therefore, the Veteran should be afforded a VA examination to determine clarify the diagnosis and the etiology of the condition.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

Service connection for bilateral pes planus

Regarding his reopened claim for service connection for bilateral pes planus, the Veteran has claimed that he experienced a continuity of symptoms of his disorder from service to the present, and has also detailed incidents in service when his pes planus allegedly became symptomatic (as detailed in the above decision reopening the Veteran's claim). 

The Veteran's October 1977 service enlistment examination does not report any abnormalities in the feet however.  Another October 1977 service treatment record reported he was "having pain in arches possibly his arches are starting to dull."  The presence of the disability as a preexisting condition may reasonably be satisfied as noted on entrance into service, with the presumption of soundness not applying.  38 U.S.C.A. § 1111 (West 2002) . Thus, the presented question is whether preexisting pes planus was aggravated in service, or whether disabling pes planus had its onset in service.  38 U.S.C.A. § 1153 (West 2002) ; 38 C.F.R. § 3.306(a) (2011).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The Veteran's lay assertions as well as those of other laypersons of record, taken together with the service treatment record, appears to support the Veteran's testimony in which he suffered symptomatic pes planus beginning in service.  Under such circumstances, the Board believes that a VA examination is warranted to address the likelihood that the Veteran's bilateral pes planus was aggravated in service.  As delineated in 38 C.F.R. § 3.159(c)(4) (2011), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements consisting of an event, injury, or disease in service; evidence of current disability; the medical evidence of record not containing sufficient competent medical evidence to decide the claim; and the Veteran indicating that the claimed disability or symptoms may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79  (2006).

The appeal  is, therefore, remanded to the RO so that the Veteran may be afforded VA examination addressing the etiology of his disorder and whether it was aggravated during service. 

Increased compensable rating for service connected bilateral hearing loss

The Veteran seeks entitlement to a compensable rating for his service connected bilateral hearing loss.  The Veteran and his representative contend that his disorder is currently more severe than that contemplated by his current rating.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity). 

The Board notes the most recent VA audiological examination took place in January 2008; it has been four years since his last VA examination.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2011); Green v. Derwinski, 1 Vet. App. 121  (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

The case is accordingly remanded to the RO so that the Veteran may be afforded VA examination reflecting the current severity of his disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to identify any right ankle disorders, including degenerative joint disease.  Specifically, the VA examiner is asked to provide an opinion whether it is at least as likely as not that any such disability(ies) were manifested during service or is secondary to any service connected disorder, namely service connected degenerative joint disease of the left ankle.

All testing deemed necessary by the examiner should be performed and the results and opinions reported should be explained in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

Additionally, the examiner should consider and address the Veteran's in-service treatment records and VA treatment records, including all prior VA examination records and the June 2009 note from Dr. G. Herring.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

2. The Veteran should be afforded a VA examination before an appropriate specialist regarding his claimed bilateral foot problems, to include bilateral pes planus and arthritis.  The examiner is asked to determine whether the Veteran suffers from a current bilateral foot disability other than pes planus.  If the Veteran is diagnosed with a foot disorder, the examiner is asked to opine as to whether it is at least as likely as not that any such disability manifested before, during, or as a result of, active military service.

Also, the examiner is asked to opine as to whether the Veteran's pes planus was likely permanently aggravated as a result of active service.

The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished.  Rationale for the opinion rendered should be provided.  

Additionally, the examiner should consider and address the Veteran's in-service treatment records, VA treatment records, including all prior VA examination records. Furthermore, the examiner should also discuss the Veteran's lay statements regarding history and chronicity of symptomatology when discussing the offered opinion. 

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

3. The Veteran should be scheduled for a new VA examination to determine the current level of severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary testing should be provided, to include audiological and Maryland CNC testing.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If the claims are denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


